DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The double patenting rejection regarding to instant application and its child application 16/721,104 is maintained as last office action since the currently amended parts of the claims are the same for the instant application as its child co-pending application, it will not be repeated here.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed to enable 

Claim 1, 12 and 19 recite “in response to determining that the received information item is the first information item, presenting a predetermined display area corresponding to an upper portion of the dynamic list and displaying the received information with a matching information item label in the upper portion of the dynamic list…” and later “in response to detecting the continuous scrolling operation,  displaying the received information item in a predetermined display area of the dynamic list, the predetermined display area corresponding to an upper portion of the dynamic list,..” these limitations are conflicting to each other based on the specification [0062]-[0075] and Fig. 3-Fig. 5. It is not clear how the application was filed to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, 12 and 19 recites “in response to determining that the received information item is the first information item, presenting a predetermined display area corresponding to an upper portion of the dynamic list and displaying the received information with a matching information item label in the upper portion of the dynamic list…” and later “in response to detecting the continuous scrolling operation,  displaying the received information item in a predetermined display area of the dynamic list, the predetermined display area corresponding to an upper portion of the dynamic list,..” these limitations are conflicting to each other based on the specification [0062]-[0075] and Fig. 3-Fig. 5. Thus, the scope of the limitation cannot be determined by Examiner. For the purpose of examination, the claim limitations are interpreted with BRI. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-12, 15-16, 18-19, 21, 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over Rouse et al. (hereinafter Rouse) US 2013/0325870 in view of Williams et al. (hereinafter Williams) US 20100251165 and Choi et al. (hereinafter Choi) US 2013/0222435 and Selcuk et al. (hereinafter Selcuk) US 2014/0316931, Lee US 2012/0131508
In regard to claim 1, Rouser disclose A computer-implemented method, comprising: ([0869] method) 
receiving an information item associated with a dynamic list displayed on a screen of a client device, the dynamic list corresponding to an account, wherein the account is associated with at least one account label, and wherein the received information item is associated with an information item label; ([0284] [0715]- [0720], [0876]-[0892] receive the shared item relevance to content associated with list of content items to a recipient, the recipient is corresponding to a user account and the shared item is corresponding the specific tag with the recipient, the list is displayed on a user interface of a mobile device.)
determining that the information item label of the received information item matches the particular account label of the at least one account label;  ([0172]-[0173][0189]-[0194] [0280] match the content with the user’s interest based on the tab of the user account) 
determining that the received information item is a first information item whose information label matches the particular account label of the at least one account label; ([0172]-[0173][0189]-[0196] [0280] [0365]-[0366] [0871] [0876]-[00892] matching tags with tag repository, first information could be many possibilities: time, date, or items of content,  words, etc. of the user)
in response to determining that the received information item is the first information item, displaying the received information; ([0172]-[0173][0189]-[0196] [0280] [0365]-[0366] [0871] [0876]-[00892] matching tags with tag repository, first information could be many possibilities: time, date, or items of content,  words, etc. of the user and can be determined or identified)
But Rouser fail to explicitly disclose “comprising displaying the received information item with the matching information item label so that the received information item is displayed presenting information items matching the particular account label of the at least one account label,”
Williams disclose comprising displaying the received information item with the matching information item label so that the received information item is displayed presenting information items matching the particular account label of the at least one account label, ([0066]-[0069], [0072]-[0076] distinguish display the items based on the identified attributes matching the tags) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Williams’s method of displaying items into Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Williams’s displaying items matching a condition would help to provide relevant contents into Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items matching a condition would facilitate content displaying and therefore improve the overall user experience. 
But Rouser and Williams fail to explicitly disclose “presenting a predetermined display area corresponding to an upper portion of the dynamic list and displaying the received information in the upper portion of the dynamic list, detecting a continuous scrolling operation performed on the dynamic list that includes the received information item; in response to detecting the continuous scrolling operation,  displaying the received information item in a predetermined display area of the dynamic list, the predetermined display area corresponding to an upper portion of the dynamic list,  wherein the upper portion of the dynamic list includes space for a predetermined number of information items to be presented; scrolling another information item that matches the particular account label; responsive to scrolling in the another information item, determining whether the upper portion of the dynamic list is filled with a number of information items matching the particular account label equaling the predetermined number of information items; and in response to determining that the upper portion of the dynamic list is filled, controlling the number of information items at the upper portion of the dynamic list to scroll out an information item displayed in the upper portion of the dynamic list and to scroll in the another information item to the upper portion of the dynamic list.”
	Choi disclose presenting a predetermined display area corresponding to an upper portion of the dynamic list and displaying the received information in the upper portion of the dynamic list, (Fig. 4E-4J, [0015][0016]  [0071]-[0079] select list at upper portion and original list at bottom portion, the select list contain information items with selection data) 
detecting a continuous scrolling operation performed on the dynamic list that includes the received information item; (Fig. 4D-4F, [0071]-[0074] scroll the list of items, including item A, for example,)  in response to detecting the continuous scrolling operation, displaying the received information item in a predetermined display area of the dynamic list, the predetermined display area corresponding to an upper portion of the dynamic list wherein the upper portion of the dynamic list includes space for a predetermined number of information items to be presented;  (Fig. 4D-4F, [0071]-[0080] region above the shift region can be located at the top portion and display item A in the region above the shift region in response to the scroll input)  scrolling another information item that matches the particular account label; (Fig. 4E-4J, [0078]- [0087] scrolling another item, for example, item N, for example) responsive to scrolling in the another information item, determining whether the upper portion of the dynamic list is filled with a number of information items matching the particular account label equaling the predetermined number of information items; (Fig. 4E-4J [0078]-[0087] determine the state the size of the selection list is maximized matching the selection data)  and in response to determining that the upper portion of the dynamic list is filled, controlling the number of information items at the upper portion of the dynamic list to scroll out an information item displayed in the upper portion of the dynamic list and to scroll in the another information item to the upper portion of the dynamic list. (Fig. 4E-4J, [0078]-[0087] scroll item N in the selection list and scroll item A out from the selection list in response to the scrolling input and the size of the selection list is maximized) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Choi’s method of displaying the content items into and Williams, Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Choi’s displaying items in a designated area in response to scrolling input would help to provide more display control into McConnell and Williams, Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items in a designated area based on scrolling input would facilitate content displaying and therefore improve the overall user experience. 
But Rouser and Williams, Choi fail to explicitly disclose “displaying the received information item in the predetermined display area comprises: displaying a second copy of the received information item in the upper portion of the dynamic list, while retaining a first copy of the received information item at a corresponding original location in the dynamic list, wherein scrolling in the another information item comprises: displaying a second copy of the another information item in the upper portion of the dynamic list, while retaining a first copy of the another information item at a corresponding original location in the dynamic list.”
Selcuk isclose displaying the received information item in the predetermined display area comprises: displaying a second copy of the received information item in the upper portion of the dynamic list while retaining a first copy of the received information item at a corresponding original location in the dynamic list, wherein scrolling in the another information item comprises: displaying a second copy of the another information item in the upper portion of the dynamic list, while retaining a first copy of the another information item at a corresponding original location in the dynamic list. ([0062] [0077]-[0079] (b) displaying a copy of the icon in another area in response to dragging input, but the icon remain in the original area in the list) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Selcuk’s method of displaying the content items into Choi and Williams and Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Selcuk’s displaying items in a designated area in response to scrolling input and keep the original in the list would help to provide more display control into Choi, Williams and Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items in a designated area based on scrolling input and keep the original in the list would facilitate content displaying and therefore improve the overall user experience. 
But Rouser and Williams, Choi, Selcuk fail to explicitly disclose “displaying the received information with a matching information item label.”
Lee disclose displaying the received information with a matching information item label. (Fig. 5A-5C, [0070]-[0077] items display with label (priority) which is 530, 540, 550 in this case) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lee’s method of displaying the content item with labels into Selcuk, Choi and Williams and Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lee’s displaying items with label would help to provide more display information into Selcuk, Choi, Williams and Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items with label would facilitate content displaying  with more information and therefore improve the overall user experience. 
In regard to claim 4, Rouser and Williams, Choi, Selcuk, Lee disclose The computer-implemented method of claim 1, the rejection is incorporated herein.
But Rouser, Choi and Selcuk, Lee fail to explicitly disclose “wherein the continuous scrolling operation is one of a continuous scrolling of the dynamic list or a continuous dragging of the dynamic list on the screen of the client device.”
Williams disclose wherein the continuous scrolling operation is one of a continuous scrolling of the dynamic list or a continuous dragging of the dynamic list on the screen of the client device. (Fig.8, [0072]-[0084] scroll the list on the screen and highlight the items with the same theme/attribute)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  was made to modify Selcuk, Choi, Rouser’s using content to incorporate the teachings of Williams ‘s method of  displaying the content items. One would have been motivated to make such a combination to facilitate content displaying and therefore improve the overall user experience.  
In regard to claim 5, Rouser, Naveh and Choi, Selcuk, Lee  disclose The computer-implemented method of claim 1, the rejection is incorporated herein.
But Rouser, Selcuk and Choi fail to explicitly disclose “further comprises: in response to detecting the continuous scrolling operation, modifying a relative display brightness of the dynamic list so that the relative display brightness of the received information item and any other information items matching the particular account label of the at least one account label are presented at a relatively higher brightness than other information items that do not match the particular account label of the at least one account label.” 
Williams disclose further comprises: in response to detecting the continuous scrolling operation, modifying a relative display brightness of the dynamic list so that the relative display brightness of the received information item and any other information items matching the particular account label of the at least one account label are presented at a relatively higher brightness than other information items that do not match the particular account label of the at least one account label.  ([0042]-[0049] [0064]-[0069], [0072]-[0076] in response to the slider member movement or position, change the color, glow, etc. distinguish the items displayed based on the identified attributes which is an implementation choice, not an invention) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  was made to modify Selcuk, Choi and Rouser’s using content to incorporate the teachings of Williams ‘s method of displaying the content items. One would have been motivated to make such a combination to facilitate content displaying and therefore improve the overall user experience. 
In regard to claim 8, Rouser, Choi and Williams, Selcuk, Lee disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
But Rouser and Williams, Selcuk, Lee fail to explicitly disclose “further comprising: in response to determining that the upper portion of the dynamic list is not filled, displaying the another information item in the upper portion of the dynamic list;”
Choi disclose further comprising: in response to determining that the upper portion of the dynamic list is not filled, displaying the another information item in the upper portion of the dynamic list ([0082]-[0087] when the maximum size is not reached, the selection items are displayed in the region above the shift region) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Choi’s method of displaying the content items into Lee, Selcuk, Williams and Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Choi’s displaying items in a designated area in response to scrolling input would help to provide more display control into Lee, Selcuk, Williams and Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items in a designated area based on scrolling input would facilitate content displaying and therefore improve the overall user experience. 
 In regard to claim 9, Rouser, Williams and Choi, Selcuk, Lee  disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
Rouser also disclose wherein account labels are added automatically by a server to the account or manually by a user at the client device. ([0181] [0188]-[0193] [0803]  tags are created by the user or host)
In regard to claim 10,  Rouser, Williams and Choi, Selcuk, Lee disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
Rouser also disclose wherein receiving the information item associated with the dynamic list comprises obtaining an information item posted by a second account followed by a first account that logs in locally at the client device, ([0781] receiving the shared item from a follower)  
and wherein the information item label of the received information item is added by a server to the received information item based on content or an attribute of the information item. ([0780]-[0781] tag of the shared item is presented to the item based on the categories, topic, etc.)
In regard to claim 11,   Rouser, Williams and Choi, Selcuk, Lee disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
Rouser also disclose wherein performing predetermined display processing on the received information item for presentation within the dynamic list on the client device comprises displaying, as an annotation to the received information item in the dynamic list, that the information item that has a same information item label as the account. ([0780]-[0781] [0796]-[0806] annotated view with tag information, tag which can be created by the host based on the topic or category or tag of the user account)
In regard to claims 12, 15-16, 18, 21, claims 12, 15-16, 18, 21 are medium claims corresponding to the method claims 1, 4-5, 8, 10 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1, 4-5, 8, 10.
In regard to claim 19, 23-24, claims 19, 23-24 are system claims corresponding to the method claims 1, 8, 5 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1, 8, 5.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 8-12, 15-16, 18-19, 21, 23-24 filed on 8/23/2021 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20190121518 A1 	April 25, 2019 			Anima et al.
Presentation of Stream Content Related to a Canonical Identifier 
Anima et al. disclose A system comprising a processor and a memory storing instructions that, when executed, cause the system to receive an input related to a widget on a website; receive a canonical identifier from the widget; determine an identification for a user; determine a social signal for the identified user; produce a stream of related content using the canonical identifier, the identification and the social signal; generate a user interface element for display of the stream of related content; and provide the user interface element for presentation to the user… see abstract. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143